Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application claims the benefit of and priority to U.S. Provisional Patent Application Ser. No. 62/732,470 filed on Sep. 17, 2018 and entitled “SUPERVISED LEARNING SYSTEM FOR IDENTITY COMPROMISE RISK COMPUTATION,” which application is expressly incorporated herein by reference in its entirety.
DETAILED ACTION
This office action is in response to an amendment application filed on 08/09/2022. In the amendment, applicant has amended claims 1, 15 and 16. No claims have been added or cancelled.
For this office action, claims 1-7 and 9-21 have been received for consideration and have been examined. 
Response to Arguments
Claim Rejections under 35 U.S.C. § 112
	Applicant’s removal of the contested limitation from the claims have been reviewed by the examiner and therefore claims 1, 15 and 16 rejection under 35 USC § 112(a) have been withdrawn related to the removed limitation. However, upon consideration of amended claim language, claims are still rejected under 35 USC § 112(a) for lack of support in the instant specification. See Office Action for details. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-21 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 15 and 16 recite through 4th to 7th limitations:
“wherein: the set of sign-in detectors includes a first detector, a second detector, and a third detector, the first detector and the second detector are both detected for a first sign-in event included in the set of sign-in events, and 
the first detector and the third detector are both detected for a second sign-in event included in the set of sign-in events,
when the first detector is grouped with the second detector, the first detector is assigned a first quantified risk level, and 
when the first detector is grouped with the third detector, the first detector is assigned a second quantified risk level, which is an escalated quantified risk level as compared to the first quantified risk level, such that when different combinations of detectors are grouped with the first detector, those different combinations of detectors have an influence on whatever quantified risk level is assigned to the first detector by the first machine learning tool”.
Applicant mentioned in the remarks that support for the claim amendments is found throughout the originally filed application and claims, including disclosure presented in at least paragraph [0098] of this application’s pre-grant publication US20200089848A1, examiner respectfully disagree. 
Examiner consulted the entire disclosure and particularly paragraphs [0094-0098] to find support for the amended language, however, examiner is unable to find support for the amended language. 
For example, 5th limitation recites “the set of sign-in detectors includes a first detector [D1], a second detector [D2], and a third detector[D3], the first detector [D1] and the second detector [D2] are both detected for a first sign-in event [RS1] included in the set of sign-in events”, whereas [0097-0098] fails to mention D1 and D2 are being used to detect RS1.
5th limitation additionally recites “the first detector [D1] and the third detector [D3] are both detected for a second sign-in event [RS2] included in the set of sign-in events”, however, [0097-0098] fails to disclose D1 and D3 are being used to detect RS2.
Similarly, 6th limitation recites “when the first detector [RS1] is grouped with the second detector [D2], the first detector [D1] is assigned a first quantified risk level”, however, [0097-0098] do not discloses grouping D1 and D2 for assigning a first quantified risk level. 
Likewise, 7th limitation recites “when the first detector [D1] is grouped with the third detector [D3], the first detector [D1] is assigned a second quantified risk level”, whereas, [0097-0098] do not discloses grouping D1 and D3 for assigning a second quantified risk level.
Furthermore, 7th limitation recites “such that when different combinations of detectors are grouped with the first detector, those different combinations of detectors have an influence on whatever quantified risk level is assigned to the first detector by the first machine learning tool”, 
for which examiner is unable to relate to the language mentioned particularly in [0098] “it is noted that not all detectors are set to the same quantified risk. For instance, the quantified risk of detector D3 is set to low (L) for sign-in event (RS1), but to medium (M) for sign-in event RS2. This may result from a difference in the characteristics of the sign-in events and/or the combination of different detectors that are detected and quantified for the different sign-in events (e.g., the occurrence of detectors D2 and D3 with a single sign-in event (RS2) may escalate the riskiness of D3, for example, as compared to the riskiness of D3 when it is coupled with detector D1 for sign-in event RS1)”. 
Dependent claims inherit this deficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abrams et al., (US20150339477A1) discloses risk assessment modeling using machine learning.
Commons., (US9015093B1) discloses Intelligent control with hierarchical stacked neural networks.
Grajek et al., (US20180069867A1) discloses continuous user authentication based on multi-modal utilization of biometric behavior and user conduct collected from an authenticated user. Machine learning models are generated to analyze biometric behavior and user conduct.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/S.M.A./Patent Examiner, Art Unit 2432